Order unanimously affirmed without costs. Memorandum: Family Court’s finding of permanent neglect is supported by clear and convincing evidence. The record establishes that petitioner discharged its statutory obligation to make diligent efforts to encourage and strengthen the parental relationship (see, Social Services Law § 384-b [7] [a]; Matter of Chianti FF., 205 AD2d 849, 850). Petitioner made repeated attempts to assist respondent in overcoming the problems preventing the return of the children by providing alcoholism treatment, marital counseling, mental health evaluation and parenting classes (see, Matter of Sheila G., 61 NY2d 368, 385; Matter of Albert T., 188 AD2d 934, 936). For more than a year preceding the filing of the petitions, respondent failed to utilize those services, continued to abuse alcohol and made no progress toward accomplishing a realistic plan for the children’s future (see, Matter of Matthew Thomas H., 216 AD2d 882; Matter of Robert Lee W., 198 AD2d 808; Matter of Richard W., 122 AD2d 431, 432; see also, Matter of Star Leslie W., 63 NY2d 136, 143).
The record also supports the court’s determination that termination of respondent’s parental rights is in the children’s best interests (see, Matter of Star Leslie W., supra, at 148). (Appeal from Order of Jefferson County Family Court, Hunt, J.— Permanent Neglect.) Present—Denman, P. J., Green, Pine, Callahan and Davis, JJ.